               Case 1:19-cv-00101-GBD Document 19 Filed 04/03/19 Page 1 of 2




March 29, 2019                                                                                                                                        Rachel Nudel
                                                                                                                                              212.915.5526 (direct)
                                                                                                                                   Rachcl.Nudel@wilsonelser.com




VIAECF
Hon. George B. Daniels
United States District Judge
500 Pearl Street, room 1310
New York, NY 10007


Re:       Annemarie Rivas v. The Chase Manhattan Bank et ano.
          Docket No.:          19-cv-00101 (GBD)
          Letter Content:      Joint Request for Adjournment of Initial Pretrial Conference
          Our File No.:        19881.00089

Your Honor:

Our office represents defendant, JPMorgan Chase Bank, N.A., incorrectly sued as "The Chase
Manhattan Bank." (hereafter, "Chase") We submit this letter, jointly, to request an adjournment
of the initial pretrial conference, currently scheduled for April 10, 2019 at 9:3 0 a.m., as preliminary
written discovery has revealed that a necessary party must be added to the action.

By way of brief background, plaintiff alleges that she was struck by ice that fell from a building
located at One Chase Manhattan Plaza/28 Liberty Street (the "Building") back in 2017. The parties
to the action have been engaging in written discovery and, in our office's efforts to obtain
documentation related to the premises where plaintiffs incident allegedly occurred, we learned
that our client sold the premises to an entity that is not currently a party before the subject incident
(in 2013). Thus, the owner of the Building on the accident date is not a party to the action and
needs to be. Plaintiff contends that the owner had a non-delegable duty to maintain its premises
on the date of the alleged incident, and was responsible for snow/ice removal at the subject
premises.

In accordance with the January 7, 2019 Initial Pre-Trial Conference Order, the parties all participated in
a telephone conference call on March 27, 2019 and discussed this development, including the
likelihood that plaintiff will seek to add the owner, and potentially the owner's the managing
agent, to this case. Furthermore, in light of evidence that Chase did not owri the Building on the
accident date, defendants maintain that they could not be responsible for snow/ice removal at the
subject premises on the alleged date of incident and are not proper parties to this action. However,
understandably, plaintiffs counsel has declined to consider a discontinuance as to Chase and
                             150 East 42nd Street • New York. NY 10017 • p 212.490.3000 • f 212.490.3038
 Aibony • Atlon\o • Auslin • B:olllmore • beaumonf • Bmton • Chicago • Dallas • Denver • Edwardsville • Gorden C'1ty • Hartford • Hous:<:n • Indiana • Ke~tuck:Y
    Lm Vega!. .. 1.ondon , Los Anga1cs • Mio mi • Michigan • Milwaukee • Mis,ouri • New Jcm,ey .• New Orleans ,. .New l'ork: • Orlando • Pn1lodelpl110 • Phoenix
                              Sc.in Diego ~ San Francisco • Sorasoto
                                                                   8
                                                                     5tomford • Virginia • Wo~h1ngton, DC ~ We!hnglon • While Plains

                                                                       wilsonelser.com
7551329v.l
              Case 1:19-cv-00101-GBD Document 19 Filed 04/03/19 Page 2 of 2
                                                                                                  - 2.




defendant JLL until the owner has been joined as a party to the action.

Given the above, in the interests of judicial economy, counsel for all parties jointly request an
adjournment of the April 10, 2019 conference to May 29, 2019 at a time convenient for the Court,
or another date convenient for the Court. During this time, plaintiffs counsel plans to add the
necessary party(ies) and the hope is that it/they answer, or at least appear, by the new conference
date. There have been no previous requests for an adjournment.

If the Court is inclined to grant the instant request for an adjournment, it is respectfully submitted
that the conference currently scheduled for June 19, 2019 also be adjourned to July 29, 2019 at a
time convenient for the Court, or another date convenient to the Court.

This letter is submitted with the consent and agreement of all parties.

Please do not hesitate to contact us with any questions that you may have.


Respectfully submitted,

Wilson Elser Moskowitz Edelman & Dicker LLP

            (.,,•U.£:;A.....·~··
      ;,               \./

I chel Nudel (RN 8552)

cc:
           Melisande Hill, Esq.
           Hill & Moin
           Attorneys for plaintiff
           2 Wall Street
           New York NY 10005
           212 668 6000
           mhill(@hillmoin.com (via ECF)

           Michael J. Case, Esq.
           Attorneys for defendant Jones Lang La Salle
           LECLAIRRYAN
           885 Third Avenue, Sixteenth Floor
           New York, New York 10022
           (212) 634-5030 Direct
           (212) 634-5091 Fax
           Michael.Case(iiHeclairryan.com (via ECF)




 7551329v.1
